72 N.Y.2d 836 (1988)
The People of the State of New York, Respondent,
v.
Publio Santiago, Appellant.
Court of Appeals of the State of New York.
Decided June 9, 1988.
Philip L. Weinstein and Harold V. Ferguson, Jr., for appellant.
Elizabeth Holtzman, District Attorney (Brian D. Foley of counsel), for respondent.
Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA concur.
*837MEMORANDUM.
The order of the Appellate Division should be affirmed.
The trial court's findings after the Huntley suppression hearing, undisturbed by the Appellate Division, included that defendant did not refuse to speak; did not request "a lawyer flat out"; was not coaxed by the prosecutor into speaking; and was "a mature, intelligent, obviously well-educated defendant" who knowingly, intelligently, and voluntarily waived his right to counsel during questioning. There being evidence to support the undisturbed findings, we cannot say as a matter of law that the lower courts were wrong in concluding defendant failed to invoke his right to counsel with respect to the *838 statements by defendant to the interrogating prosecutor. The order affirming the conviction upon a verdict of guilty after the denial of suppression must be affirmed.
Defendant's other arguments are either unpreserved or without merit.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.